75 N.J. 488 (1978)
383 A.2d 1142
IN THE MATTER OF JAMES A. PALMIERI, RESPONDENT.
The Supreme Court of New Jersey.
Argued February 21, 1978.
Decided March 23, 1978.
Mr. Edward R. McGlynn argued the cause for the Essex County Ethics Committee.
Respondent argued pro se.
*489 PER CURIAM.
This is a disciplinary proceeding against respondent, a member of the bar of New Jersey since 1928. He has had prior disciplinary problems. In October 1972, as a result of his appearance before this Court in answer to a Presentment filed by the Essex County Ethics Committee, he was admonished that he "may continue the practice of law provided he limits his caseload to cases he is capable of handling and further provided that there are no further complaints of his failure to be available to his clients."
We now have a Presentment filed by the Essex County Ethics Committee in September 1977 and a Supplemental Presentment filed in October 1977. As to three of the complaints filed with it, the Committee found that respondent had obtained retainers from clients but had neglected and failed to perform required legal services. As to a fourth complaint, the finding was that respondent, after having been retained in a civil suit, failed to file a complaint within the statute of limitations.
Of most concern is the Committee's finding that respondent "had no system established for office procedure and on numerous occasions failed to return telephone calls, did not have anyone available at his office to answer his telephone, have his office staffed to adequately inform clients of his whereabouts, and further failed to adequately advise clients of the status of their case." Something must be done to protect the public against this kind of unprofessionalism. Respondent is hereby suspended from the practice of law for six months and until he can satisfy this Court of his ability to practice law in a competent manner.
For suspension for six months  Chief Justice HUGHES, Justices SULLIVAN, PASHMAN, CLIFFORD, SCHREIBER and HANDLER and Judge CONFORD  7.
Opposed  None.


*490 ORDER
It is ORDERED that JAMES A. PALMIERI of Orange be suspended from the practice of law for a period of six months and until such time as respondent can satisfy the Court of his ability to practice law in a competent manner, effective April 7, 1978; and it is further
ORDERED that JAMES A. PALMIERI be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with all the regulations of the Supreme Court governing suspended, disbarred and resigned attorneys.